UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2741



OLUDARE OGUNDE,

                                              Plaintiff - Appellant,

          versus


ALEXANDRIA JOURNAL; KARLA HULT, a journal
writer and reporter at Alexandria Journal;
UNITED STATES OF AMERICA,

                                            Defendants - Appellees,

          and


UNKNOWN EDITOR OF ALEXANDRIA JOURNAL; UNKNOWN
PUBLISHER OF ALEXANDRIA JOURNAL,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-533-A)


Submitted:   September 30, 1999           Decided:   October 5, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Oludare Ogunde, Appellant Pro Se. Thomas Charles Junker, Alexander
Young Thomas, HAZEL & THOMAS, P.C., Alexandria, Virginia; Richard
Parker, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Oludare Ogunde appeals the district court’s orders granting

summary judgment in favor of Karla Hult and The Alexandria Journal

and dismissing the United States in this state law defamation

action.   We have reviewed the record and the district court’s

opinions and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.     See Ogunde v. Alexandria

Journal, No. CA-98-533-A (E.D. Va. June 22, 1998 & Nov. 13, 1998).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on June 19, 1998, and November 10, 1998, the district court’s
records show that the orders were entered on the docket sheet on
June 22, 1998, and November 13, 1998. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision.


                                3